712 F.2d 882
4 Employee Benefits Cas. 1903
Carlo TORIMINO, Appellant,v.UNITED FOOD AND COMMERCIAL WORKERS INTERNATIONAL UNION,INDUSTRY PENSION FUND, Appellee.
No. 82-2249.
United States Court of Appeals,Eighth Circuit.
Submitted June 15, 1983.Decided Aug. 9, 1983.

Jeffrey R. Fuller, Stephen T. Jacobs, Milwaukee, Wis., for appellee;  Reinhart, Boerner, Van Deuren, Norris & Rieselbach, S.C., Milwaukee, Wis., of counsel.
Harry J. Nichols, St. Louis, Mo., for Carlo Torimino.
Before BRIGHT and JOHN R. GIBSON, Circuit Judges, and HANSON, Senior District Judge.*
PER CURIAM.


1
Carlo Torimino appeals from the district court's1 judgment upholding a decision by the trustees of the United Food and Commercial Workers International Union--Industry Pension Fund (Pension Fund) denying his application for a disability pension.  548 F.Supp. 1012.   We affirm.


2
In August 1975, Torimino sustained a severe injury to his lower back while working in a meat-packing plant.   Following his accident, Torimino ceased working and applied for disability benefits under his union pension plan.   Torimino's pension plan provides disability benefits as part of a benefit package contained in a collective bargaining agreement between Torimino's employer and his union.   All of the benefits are governed by the Employee Retirement Income Security Act of 1974, 29 U.S.C. §§ 1001-1461 (1976 & Supp. V 1981).


3
The Pension Fund trustees denied Torimino a disability pension, finding him not to be totally and permanently disabled under the plan's rules.   The Appeals Committee of the Pension Fund affirmed the trustees' decision.   Thereafter, Torimino instituted this action.


4
The district court properly recognized that "[r]eview by the courts of the trustees' decision is limited, and a reviewing court will intervene in the administration of a pension plan only where the trustees' action is arbitrary, capricious, or an abuse of discretion.   Quinn v. Burlington, Northern, Inc., etc., 664 F.2d 675, 678 (8th Cir.1981);  cert. denied,  U.S.  , ... [102 S.Ct. 1976, 72 L.Ed.2d 444] (1982) [.]"  The district court observed that the record contained conflicting medical evidence on the issue of whether Torimino was totally disabled and found there to be "adequate evidence supporting the trustees' decision."


5
After carefully reviewing the record, briefs and oral argument, we conclude the district court did not err in affirming the Pension Fund's decision.   Accordingly, we affirm on the basis of the district court's well-reasoned opinion.   See 8th Cir. R. 14.



*
 William C. Hanson, United States Senior District Judge for the Northern and Southern Districts of Iowa, sitting by designation


1
 The Honorable Clyde S. Cahill, United States District Judge, for the Eastern District of Missouri